Citation Nr: 1411310	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-27 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from July 1963 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran had a hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of that proceeding has been associated with the Veteran's claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current diabetes mellitus, type II, was caused by his exposure to herbicides, specifically Agent Orange.  The Veteran asserts that on at least two (and depending on his statements, as many as four) occasions he was part of flights from McGuire Air Force Base in New Jersey that landed in Vietnam.  On those trips, the Veteran alleges that he left the aircraft while on the ground in Vietnam to conduct aircraft maintenance activities, such as checking engine oil levels.  The Board concludes that a remand is required prior to adjudication of his claim.

Initially, the Board notes that a July 1966 performance review indicated that the Veteran had been involved in "landing at bases which were not fully equipped to handle the C-135 Aircraft," which he contends included Saigon, Vietnam.  The performance review, however, did not specifically reference the locations of the landings.  Of potential note, the Board observes that the Veteran is in receipt of the Vietnam Service Medal, indicating that at the very least he flew over the landmass of Vietnam.  During the March 2012 Board hearing, the Veteran's representative suggested that a search of unit command history records from the relevant time periods might be of assistance or was otherwise involved in support activities.  The Veteran asserted during the Board hearing that he made two flights to Vietnam in 1966, sometime between April and July in the first instance and October and December in the second.  Unit records have been associated with the claims file from 1967, but not from 1966.  On remand, the RO/AMC should attempt to obtain those records.

During the March 2012 Board hearing, the Veteran also indicated that he had been diagnosed with hypoglycemia during service, in 1989.  The Veteran's service treatment records support this contention.  The Veteran asserted that such an indicator could be a prelude to or early manifestation of his diabetes mellitus.  As a VA examination has not been undertaken in this case, the Board concludes that an examination is necessary to consider whether the Veteran's diabetes mellitus was incurred in or is otherwise directly related to his military service.

Finally, the Veteran also mentioned during the Board hearing medical treatment for multiple medical professionals.  Certain medical records have been requested and received.  However, the Veteran also asserted that shortly after separating from service he was treated for hypoglycemia by a Dr. Tidwell and that he continued treatment with this individual for several years.  The Veteran has not previously provided authorization to obtain records from this individual.  A letter should be sent to the Veteran requesting that he provide complete identifying information for Dr. Tidwell and authorization to obtain all relevant medical records from the physician.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain unit records from the 438 Mil. Alft. Wg. (MAC) at McGuire Air Force Base, New Jersey, for the year 1966, with specific emphasis on the periods from April through July and October through December.  Any negative responses should be associated with the Veteran's paper or electronic claims file.

2.  If after completing the foregoing there is insufficient evidence to grant the Veteran's claim on a presumptive basis, the RO/AMC should contact the Veteran and request he provide complete identifying information for and permission to obtain the medical records from Dr. Tidwell, or to provide the records to VA himself.

3.  After the above has been completed, to the extent possible, schedule the Veteran for a VA examination with an appropriate medical professional for his current diabetes mellitus, type II. The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether the Veteran's diabetes mellitus, type II, had its onset during military service or is otherwise related to service.  

In that regard, in addition to the above, the examiner specifically is requested to consider, and discuss as appropriate, the Veteran's service treatment records documenting hypoglycemia in 1989, negative glucose and albumin in the urine at separation, blood glucose tests from the early 1990s (including an elevated blood glucose level in July 1993), and any private records documenting ongoing treatment for hypoglycemia, diabetes, or other blood sugar issues from service.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


